Citation Nr: 0739923	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for anemia, claimed as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye 
condition, claimed as secondary to service-connected diabetes 
mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder, claimed as secondary to service-
connected diabetes mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder, claimed as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of entitlement to service connection for a 
bilateral eye condition and whether new and material evidence 
has been received to reopen claims of entitlement to service 
connection for left and right shoulder disorders, claimed as 
secondary to service-connected diabetes mellitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Anemia was not manifest during service or within a year 
after discharge, and is not related to the veteran's active 
service.

2.  Anemia is not shown to have been caused or aggravated by 
a service-connected disease or injury.






CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Anemia is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received in 
May 2004 and May 2005, after the enactment of the VCAA.

A letter dated in May 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim regarding anemia.  He was informed that he 
was required to provide sufficient information to allow VA to 
obtain records.  He was asked to identify any VA or private 
medical treatment.  The various types of evidence that might 
support his claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was informed that in order to 
warrant a grant of service connection, the evidence had to 
show that a current disability was related to an injury or 
disease from service.  The veteran was told to send the RO 
any evidence in his possession that pertained to his claim.

A letter dated in August 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim regarding a bilateral eye condition.  He 
was informed that he was required to provide sufficient 
information to allow VA to obtain records.  He was asked to 
identify any VA or private medical treatment.  The various 
types of evidence that might support his claim were listed.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.  The veteran was 
informed that in order to warrant a grant of service 
connection, the evidence had to show that a current 
disability was related to an injury or disease from service.  
The veteran was told to send the RO any evidence in his 
possession that pertained to his claim.

A letter dated in September 2005 told the veteran that 
certain disabilities, including anemia, would warrant service 
connection if they began within a certain time after 
discharge.  In addition, he was informed that in order to 
support his claim for secondary service connection, the 
evidence needed to show he currently had a disability in 
addition to his service-connected disability, and the 
service-connected disability caused or aggravated that 
additional disorder.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and primary 
anemia becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran has contended that his anemia and bilateral eye 
disorder are secondary to his service-connected diabetes 
mellitus.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged. 
 Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.


Anemia

The veteran has contended that he has been diagnosed with 
anemia and that it is due to his service-connected diabetes 
mellitus.

The veteran's service medical records are negative for any 
treatment or diagnoses related to anemia.

A March 1998 private treatment record shows the veteran 
denied a history of anemia.

A July 2000 private treatment record shows the earliest 
documented diagnosis of anemia for the veteran.

An August 2004 VA outpatient treatment record shows the 
veteran had progressive anemia.

In August 2004, the veteran underwent VA examination.  He was 
diagnosed with diabetes mellitus in the 1980s.  The examiner 
noted that iron deficiency anemia was diagnosed in the 1990s.  
It was not treated with medication until July 2004.  
Following examination, the examiner opined that it was less 
likely as not that the iron deficiency anemia was a result of 
the diabetes.  It was more likely that it was due to dietary 
deficiency.

Based on a review of the record, the Board finds that the 
evidence is against a grant of service connection for anemia.  
Initially, we note that there is no evidence of anemia in the 
veteran's service medical records.  Furthermore, the first 
documented diagnosis of anemia is dated in July 2000, more 
than 25 years after the veteran's separation from service and 
not within the applicable time period necessary for 
presumptive service connection.  Even accepting the VA 
examiner's statement that the veteran's anemia was first 
diagnosed in the 1990s, the Board finds that his disorder was 
shown to have begun many years after separation.  
Furthermore, there is no competent evidence that relates the 
veteran's anemia with any event in service.

The veteran has asserted that his anemia is secondary to his 
diabetes mellitus, which is service-connected.  However, VA 
afforded him an examination, and the examiner opined that his 
anemia was not likely related to his diabetes mellitus.  
Instead, it was a result of a dietary deficiency.  There is 
no competent opinion of record that indicates otherwise.  
While the veteran has contended that his anemia is secondary 
to diabetes mellitus, he has not been shown to have the 
requisite medical training or knowledge to provide a 
competent opinion as to the etiology of his anemia.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board must conclude that service connection for anemia as 
secondary to diabetes mellitus must be denied.

Consequently, the Board finds that the evidence preponderates 
against the claim of entitlement to service connection for 
anemia, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for anemia, claimed as secondary to 
service-connected diabetes mellitus, is denied.



REMAND

With regard to the veteran's claim of entitlement to service 
connection for a bilateral eye condition, the Board finds 
that an adequate examination to account for the veteran's eye 
complaints and decrease in visual acuity is not of record.  
The Board notes that the RO rated the veteran's diabetic 
retinopathy as a part of his service-connected diabetes 
mellitus because it was noncompensable.  Note (1) to 
38 C.F.R. § 4.71a, Diagnostic Code 7913 (2007), indicates 
that noncompensable complications of diabetes are considered 
part of the diabetic process under the diagnostic code.

However, the service medical records appear to show the 
veteran's visual acuity changed during his active duty.  In 
addition, an examination has not been conducted to determine 
if the veteran has an eye disorder in addition to his 
diagnosed diabetic retinopathy.  Therefore, the Board has 
determined that a remand is necessary to afford the veteran 
this examination.

As indicated above, the veteran's applications to reopen his 
claims of entitlement to service connection for left and 
right shoulder disorders must be remanded to the RO.  Service 
connection for these disorders was denied in November 2001 on 
a direct basis.  In an October 2002 rating decision, the RO 
again denied the veteran's claim on both a direct and 
secondary basis.  The veteran sought to reopen his claims in 
October 2003.  The subsequent duty to assist letters sent to 
the veteran in October 2003, April 2004, and September 2005 
did not address the evidence and information necessary to 
reopen the veteran's claims.  The Board therefore finds that 
the issue must be returned to the RO so that appropriate 
notice may be afforded the veteran.  See 38 C.F.R. §§ 3.156 
and 3.303; see also Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(held that adequate notice under the VCAA with respect to new 
and material evidence claims should describe what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that describes the 
basis of the November 2001 and October 
2002 denials of the claims for service 
connection for left and right shoulder 
disorders and the evidence necessary to 
substantiate the element or elements of 
the claims.

2.  The RO should schedule the veteran for 
a VA ophthalmology examination to address 
the nature and etiology of any current 
disability of either or both eyes.  The 
examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran and reviewing the 
claims file, the examiner should provide 
clear and concise answers to the 
following.

a.  Does the veteran have a 
diagnosis other than retinopathy in 
either or both eyes?

b.  If the veteran has a diagnosis 
other than retinopathy, is it at 
least as likely as not (a 50% or 
higher degree of probability) that 
any diagnosed disorder is related 
to the veteran's period of active 
service?

c.  What is the most likely cause 
of the veteran's decrease in visual 
acuity during active duty?

d.  As to all identified eye 
diseases and pathology, is it at 
least as likely as not that any of 
these disorders is related to the 
veteran's diagnosed diabetes 
mellitus?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


